Citation Nr: 0124846	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  96-12 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability 
evaluation for hypertensive heart disease, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for gouty 
arthritis of the low back, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The veteran retired from military service in May 1972, after 
serving 20 years.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This case is not yet ready for appellate review.  In his 
February 1996 substantive appeal, the veteran indicated that 
he desired a hearing at the RO before a hearing officer, as 
well as a hearing before a member of the Board.  The hearing 
before a hearing officer was scheduled to take place at the 
RO on September 9, 1996.  On September 5, 1996, the veteran 
telephoned the RO and indicated that his case was not yet 
ready for the hearing because it needed further development.  
This telephone call was apparently interpreted as a request 
to cancel the veteran's hearing, which the RO then did.  On 
September 18, 1996, however, the RO received a letter from 
the veteran, dated September 5, 1996, which requested that 
his September 9, 1996 hearing be re-scheduled.  The veteran's 
hearing was never rescheduled.  Likewise, no further follow-
up was taken to ascertain more precisely the veteran's 
desires for a hearing before a member of the Board.  Because 
the veteran has not been provided a hearing in accordance 
with his February 1996 substantive appeal and his September 
5,1996 letter, it is appropriate to remand this case for due 
process reasons.

This Remand will also give the RO an opportunity to consider 
the implications of the Veterans Claims Assistance Act of 
2000, (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001), with implementing 
regulations published at 66 Fed. Reg. 45620, 45630-32 (August 
29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.  The VCAA was signed into law in November 
2000, and it redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Since this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, it applies to the current 
appeal.  38 U.S.C.A. § 5107(a).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

While the delay occasioned by this Remand is regrettable, 
under the circumstances described above, the case is returned 
to the RO so that the following actions may be accomplished:

1.  The RO should schedule the veteran 
for a hearing before a hearing officer at 
the RO.

2.  The RO should clarify whether the 
veteran desires a hearing before a member 
of the Board and, if so, what type of 
hearing he would prefer, (i.e. local, VA 
Central Office in Washington, DC, or 
tele-video conference, if such equipment 
is available).  An appropriate hearing 
should then be scheduled.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4.  Thereafter, the RO should 
readjudicate these claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s) as may then be on appeal.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


